Citation Nr: 0936761	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-21 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
contusion to the left knee (left knee disability).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.  

The Board previously reviewed this matter in July 2008.  At 
that time, the Board determined that new and material 
evidence had been received sufficient to reopen the 
previously denied claim for a left knee disability and 
remanded the case for further development.  As the remand 
directives have been complied with, this matter is now 
properly before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the competent and credible evidence establishes 
that there is no link between the Veteran's 1943 left knee 
injury in service and left knee complaints for which the 
Veteran first sought post-service medical evaluation in 1971.


CONCLUSION OF LAW

The Veteran did not incur or aggravate a left knee disorder 
in or during active duty military service, nor may a left 
knee disorder be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110¸ 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

The Board finds that VA has satisfied its duty to notify 
under the VCAA.  The Veteran was advised numerous times of 
the evidence and information necessary to substantiate his 
service connection claim, his and VA's respective 
responsibilities in obtaining such evidence, and the evidence 
and information necessary to establish a disability rating 
and an effective date, in accordance with Dingess/Hartman.  
Most recently, the Veteran was notified of such information 
in a November 2008 letter.  The Board notes that this letter 
sent after the initial unfavorable decision and, therefore, 
was not timely.  See Pelegrini, 18 Vet. App. at 119-20.  
However, as the Veteran's claim was readjudicated after such 
notice was sent in a July 2009 supplemental statement of the 
case, such timing defect results in no prejudice to the 
Veteran, and has been cured.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006). 

The Board further finds that VA has satisfied its duty to 
assist.  The Veteran's service treatment records and all 
relevant, identified post-service treatment records have been 
obtained and considered, in compliance with the prior Board 
remand.  The Veteran has not indicated, and the record does 
not otherwise reflect, any outstanding medical records that 
are necessary for a fair adjudication of his claim.  The 
Veteran was provided with examinations of the left knee in 
April 2007 and June 2009.  Neither the Veteran nor his 
representative have argued that such examinations are 
inadequate for adjudication purposes.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a chronic disease is shown during service, or within the 
presumptive period under 38 C.F.R. § 3.307, service 
connection will be granted where there are subsequent 
manifestations of the same disease at any later date, however 
remote, unless clearly attributable to intercurrent causes.  
However, continuity of symptoms is required where a condition 
is noted in service, or within the applicable presumptive 
period, but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Under 38 C.F.R. §§ 3.307 and 3.309, service 
connection will be presumed for certain chronic diseases, 
including arthritis, if they manifest to a degree of 10 
percent or more within one year after separation from 
service, even if there is no evidence of such disease during 
service.
 
To establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304; see 
also Duenas v. Principi, 18 Vet. App. 512 (2004).  


Competent lay evidence may be sufficient in and of itself to 
support a claim; however, the Board, as fact finder, retains 
the discretion to make credibility determinations and weigh 
the lay and medical evidence submitted.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In the present case, the Veteran's service treatment records 
reflect that the Veteran reported he had slipped on the 
ground and fell onto his left knee in June 1943 while putting 
away targets at the rifle range.  A diagnosis of severe 
contusion, left knee, was assigned.  A follow-up physical 
examination conducted in July 1943 indicates that the pain 
and edema in this joint had completely resolved.  In October 
1943, the Veteran was treated for an "old" strain of his 
left knee.  At the January 1946 separation examination, he 
reported having injured his "right" knee at the rifle range 
in July 1943 and stated that this joint "catches 
occasionally."  

The Veteran's separation examination indicates no 
musculoskeletal defects.  The service treatment records are 
unfavorable to the Veteran's claim, since the records show 
that, following treatment of an acute injury in 1943, the 
Veteran did not report any further problem or require further 
treatment of the left knee during the remainder of his 
service.  

The Veteran first filed a claim for service connection for a 
left knee disorder in October 1971.  In support of that 
claim, he submitted an October 1971 private medical statement 
from WB, MD, who stated he first treated the Veteran in May 
1971 for a back injury incurred in 1957 and a knee injury 
which the Veteran reported was incurred in 1943.  Dr. B. did 
not describe findings related to the left knee.  In a 
November 1972 statement, Dr. B. indicated he examined the 
Veteran in 1971 for purposes of the Veteran's application for 
retirement from the Navy shipyard.  Dr. B. indicated that the 
Veteran reported subjective complaints in 1971 that the left 
knee would give way and the Veteran would fall, and Dr. B. 
noted that he had ordered a brace to secure the left knee 
joint.  Dr. B's statements are unfavorable to the Veteran's 
claim, as this evidence establishes that the Veteran was 
first treated for left knee pain in 1971, nearly 25 years 
after his service discharge.  

The Veteran continued to complain of left knee pain and 
instability at a January 1973 VA examination.  Significantly, 
a left knee X-ray revealed no abnormality, and the examiner 
opined that the Veteran's knees were normal.  This evidence 
is unfavorable to the Veteran's claim that he had chronic and 
continuing residuals of a left knee injury incurred in 1943.  

In May 1973, the Board affirmed the RO's denial of service 
connection for residuals of a left knee contusion.  In 1981, 
the Veteran sought service connection for a right knee 
disorder, and that claim was denied.  The Board affirmed the 
denial of service connection for a right knee disorder in 
April 1982.  The Veteran's claim for service connection for a 
right knee disorder, including written statements submitted 
by the Veteran during the appeal, conflicts with the 
Veteran's current reports of chronic and continuous left knee 
pain following service.

In June 1982, the Veteran clarified that he was actually 
having left knee pain and reported that the prior examiner 
recorded his complaints incorrectly.  The June 1982 record 
further indicates that an X-ray conducted that month revealed 
no significant abnormality in the left knee.  The Board finds 
this evidence particularly significant, since there was no 
medical diagnosis of a left knee disorder at a time when 
nearly 40 years had elapsed after the Veteran's service 
discharge.  

In support of his request to reopen the claim for service 
connection for a left knee disorder, the Veteran submitted a 
March 2006 letter from his treating physician, Dr. J.  Dr. J. 
that the Veteran reported a left knee injury during service 
and continued discomfort since that time.  He diagnosed the 
Veteran with patellofemoral arthritis and a suspected 
calcified posterior cruciate ligament, based on X-rays 
performed in March 2006.  Dr. Johnson opined that these 
conditions could be the result of the Veteran's in-service 
left knee injury.  The Board finds it significant, however, 
that Dr. J. did not discuss the reports of radiologic 
examinations conducted in the 1970s or in the 1980s, which 
filed to disclose a left knee disorder during the years prior 
to the 2006 examination.  Dr. J. did not explain why the left 
knee disorder was not diagnosed until more than 50 years had 
elapsed after the Veteran's service discharge.

At an April 2007 examination, the Veteran was diagnosed with 
mild degenerative joint disease and loose body of the left 
knee.  After review of the claims file, including Dr. 
Johnson's letter, the examiner concluded that the Veteran's 
current left knee disability was "less likely as not to be a 
result of his service-related injury."  The examiner 
reasoned that, by the Veteran's own account, he had no left 
knee symptoms for over 10 years after service until he began 
working as a crane operator at a shipyard, a job that placed 
"significant" stress on his knees.  Rather, the examiner 
concluded that it was "more likely than not" that the 
Veteran's left knee pain was the result of the accumulated 
stress over his 20-year career as a shipyard crane operator.  
The Board finds this opinion particularly persuasive, since 
it includes an overview of the Veteran's entire post-service 
history.

Subsequently, the Veteran submitted multiple statements from 
family members and friends who knew him for decades.  These 
witnesses noted that the Veteran limped due to his severe 
left knee pain for many years.  Additionally, most of these 
individuals indicated that the Veteran had told them his left 
knee pain was due to his in-service injury.  However, one 
individual stated that the Veteran reported sustaining an 
on-the-job knee injury.  Because these lay statements 
disclose that the Veteran provided conflicting reports of the 
cause of his left knee pain, these statements undermine the 
credibility of the Veteran's contention that current left 
knee complaints are related to his service.

VA treatment records obtained after the April 2007 
examination indicate that the Veteran reported having severe 
left knee pain since his injury on the rifle range during 
service.  See November 2008 record.  

Records concerning the Veteran's career at the shipyard, also 
obtained after the VA examination, indicate that he was 
granted total disability due to chronic low back pain and 
internal derangement of the left knee as of May 1971.  The 
examiner who conducted a June 1971 examination for purposes 
of Civil Service Disability Retirement noted that the Veteran 
provided a history of left knee pain since 1943, but that the 
Veteran had not sought treatment for the left knee disorder 
until he submitted his disability retirement request in 1971.  
A September 1971 examination report indicates that there was 
instability of the left knee and that an X-ray of the left 
knee showed early mild degenerative changes.  The report 
further indicates that the Veteran's job required a moderate 
amount of kneeling, climbing, crouching, stooping, and 
standing.  

The Veteran was provided with a VA examination in June 2009.  
After review of the claims file, the VA examiner concluded 
that the Veteran's left knee disability is "less likely as 
not caused by or a result of active duty military service."  
The examiner reasoned that, although the Veteran had an in-
service contusion to the left knee in 1943, there was no 
further documentation of left knee problems until the 1971 
disability examination from his employer.  The examiner 
opined that the occupational wear and tear on the Veteran's 
left knee played a "much more significant role" in his 
current left knee disability.

The Board first observes that there is no clinical record of 
treatment of a current left knee disorder, which has been 
diagnosed as arthritis with a loose body, within one year 
after separation from service.  The evidence clearly 
establishes that the Veteran first sought medical evaluation 
for a left knee disorder in 1971.  The Veteran is competent 
to report that he experienced continuing left knee pain 
following his 1943 in-service injury.  Similarly, his friends 
and family members are competent to report their observations 
of the Veteran's left knee problems and that he told them 
such problems had been present since service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

However, as discussed above, the Veteran's own statements 
about his knee pain are conflicting, and the statements of 
the lay individuals as to the Veteran's report of the reason 
for knee pain are also conflicting.  The Board finds that the 
Veteran's statements beginning in 1971 and thereafter that he 
had left knee pain chronically and continuously since 1943 
are not credible.  There is no objective evidence that the 
Veteran had left knee pain during the first year following 
his service discharge, and the Veteran's statements and lay 
statements that the Veteran had left knee pain proximate to 
service are not credible.  Therefore, no presumption of 
service connection is applicable.  See 38 C.F.R. §§ 3.303(b), 
3.307, 3.309.

The Board finds it particularly significant that the Veteran 
did not seek clinical treatment of a left knee disorder until 
1971, when nearly 25 years had elapsed after the Veteran's 
service discharge, as discussed above.  As noted above, 
clinical records dated in 1971, 1972, 1973, and 1982 are 
unfavorable to the Veteran's claim that he had a chronic left 
knee disorder following his 1946 service discharge.  Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. 

The Board finds that the conclusions of the April 2007 and 
June 2009 examiners outweigh such statements because they 
account for the Veteran's 20-year employment in a job that 
put moderate to significant stress on his knees.  The Board 
notes that Dr. Johnson stated in March 2006 that the 
Veteran's left knee disability could be related to his in-
service injury.  However, such statement is too speculative 
to support a decision in the Veteran's favor.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Moreover, as noted above, there is no 
indication that Dr. Johnson considered the Veteran's 
employment history in forming his opinion.  

Accordingly, the weight of the evidence is against a finding 
that the Veteran's current left knee disorder is related to 
his active service.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doctrine is 
not applicable.  38 U.S.C.A. § 5107.  The claim must be 
denied.




ORDER

Service connection for a left knee disability is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


